t c summary opinion united_states tax_court william gerard pearce petitioner v commissioner of internal revenue respondent docket no 6053-09s filed date william gerard pearce pro_se john r bampfield for respondent haines judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar this opinion shall not be treated as precedent for any other case this proceeding was commenced under sec_6015 for review of respondent’s determination that petitioner is not entitled to relief from joint_and_several_liability with respect to an understatement of federal_income_tax reported on a joint federal_income_tax return filed for background the parties’ stipulation of facts and supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in tennessee when he filed his petition on date respondent received petitioner and his former spouse’s joint income_tax return the joint_return on schedule a itemized_deductions petitioner and his former spouse claimed a deduction of dollar_figure for state_and_local_income_taxes paid as a result petitioner and his former spouse claimed a refund of dollar_figure petitioner’s reported wages in were dollar_figure the exact amount also reported as state_and_local_income_taxes paid petitioner’s former spouse prepared the joint_return petitioner did not review the joint_return and neither petitioner nor his former spouse signed it on date respondent sent petitioner and his former spouse a letter informing them that the joint_return was not signed and a declaration requiring their signatures was needed to remedy their initial failure to sign the declaration stated under penalties of perjury i declare that i have examined the return including any accompanying schedules and statements referred to in this letter and to the best of my knowledge and belief it is true correct and complete petitioner and his former spouse signed the declaration but petitioner again did not examine the joint_return before signing petitioner was aware at the time he signed the declaration that tennessee did not have a state_income_tax petitioner unsuccessfully attempted to contact the internal_revenue_service irs to ask when a refund check for would arrive on date respondent issued a refund check for dollar_figure to petitioner and his former spouse despite petitioner’s former spouse’s request that the refund check be sent to her mother’s home it was sent to the home petitioner and his former spouse shared in petitioner did not receive the refund check however on date petitioner’s former spouse deposited the refund check in their joint bank account petitioner’s former spouse used the proceeds of the refund check for her benefit in small increments throughout november and date petitioner believed the joint bank account was an empty account during that time because petitioner and his former spouse were working through mediation in their divorce proceedings on date the circuit_court of tennessee for the 30th judicial district of memphis issued a final decree of divorce between petitioner and his former spouse on date respondent issued form_4549 income_tax examination changes disallowing the dollar_figure state and local income_tax deduction respondent further issued a notice_of_deficiency on date determining a deficiency in income_tax against petitioner and his former spouse of dollar_figure on date petitioner signed form_8857 request for innocent spouse relief requesting relief from the deficiency on date respondent issued a final appeals determination_letter denying petitioner’s request for relief from joint_and_several_liability petitioner filed a timely petition with this court challenging respondent’s determination discussion generally when a husband and wife file a joint federal_income_tax return they are jointly and severally liable for the full amount of the tax sec_6013 114_tc_276 however a spouse may qualify for relief from joint_and_several_liability under sec_6015 c or f if various requirements are met petitioner contends he qualifies for full relief from joint liability under sec_6015 and c and if not that he is entitled to equitable relief under sec_6015 a relief from joint_and_several_liability under sec_6015 sec_6015 authorizes the commissioner to grant relief from joint_and_several_liability for tax including interest penalties and other_amounts if the taxpayer requesting relief satisfies each of the following five requirements of subparagraphs a through e a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of one individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and e the other individual elects in such form as the secretary may prescribe the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election the requesting spouse bears the burden of proving that he satisfies each of these five requirements see rule a 118_tc_106 affd 353_f3d_1181 10th cir if the requesting spouse fails to meet any one of the five requirements he fails to qualify for relief 119_tc_306 affd 101_fedappx_34 6th cir respondent does not dispute that petitioner satisfies two requirements of sec_6015 namely those regarding the filing of a joint_return and making a timely election under sec_6015 and e respectively thus we must consider whether petitioner satisfies the remaining three requirements of sec_6015 the first requirement in sec_6015 is that an understatement_of_tax be attributable to erroneous items of the other person filing the joint_return the joint_return claimed a deduction for dollar_figure of state and local income_tax that was not due or paid this deduction was for the exact amount petitioner reported as wages in accordingly the deduction is attributable to him further petitioner signed the declaration stating under penalties of perjury that he had examined the joint_return and to the best of his knowledge and belief it was true correct and complete because each of the five requirements of the statute must be satisfied for relief petitioner is not eligible for relief from joint_and_several_liability under sec_6015 and we need not consider the other requirements b relief from joint_and_several_liability under sec_6015 petitioner further claims eligibility for relief under sec_6015 under sec_6015 if the requesting spouse is no longer married to or is legally_separated from the spouse with whom he filed the joint_return the requesting spouse may elect to limit his liability to the deficiency properly allocable to him as discussed above the dollar_figure state and local income_tax deduction is allocable to petitioner accordingly petitioner is not eligible for relief from joint_and_several_liability under sec_6015 c relief from joint_and_several_liability under sec_6015 relief may be granted from joint_and_several_liability under sec_6015 if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c this court has jurisdiction to determine whether a taxpayer is entitled to equitable relief under sec_6015 sec_6015 see also farmer v commissioner tcmemo_2007_74 our determination is made in a trial de novo 130_tc_115 the commissioner prescribed procedures in revproc_2003_ 2003_2_cb_296 that irs personnel must use to determine whether a requesting spouse qualifies for relief under sec_6015 according to revproc_2003_61 sec_4 c b pincite a requesting spouse must satisfy seven conditions threshold conditions before the commissioner will consider a request for relief under sec_6015 the threshold conditions of this section are stated in the conjunctive and each condition must be satisfied for the spouse to be eligible for relief under sec_6015 id the parties do not dispute that the first six threshold conditions have been satisfied the final threshold condition as set forth in revproc_2003_61 sec_4 c b pincite is that the income_tax_liability from which the requesting spouse seeks relief must be attributable to an item of the nonrequesting spouse unless one of four enumerated exceptions applies as discussed above the deduction of dollar_figure for state_and_local_income_taxes is attributable to petitioner petitioner does not qualify for any of the enumerated exceptions accordingly 2the first six threshold conditions require that the requesting spouse file a joint_return for the year at issue relief not be available under sec_6015 or c the requesting spouse apply for relief no later than years after the date of the irs’ first collection activity after date with respect to the requesting spouse no assets be transferred between the spouses as part of a fraudulent scheme the nonrequesting spouse not transfer disqualifying assets to the requesting spouse and the requesting spouse not file or fail to file the return with fraudulent intent revproc_2003_61 sec_4 2003_2_cb_296 3the four exceptions are attribution due solely to the operation of community_property law nominal ownership misappropriation of funds and abuse not amounting to duress id sec_4 c b pincite petitioner has failed to meet the threshold conditions for consideration for relief from joint_and_several_liability pursuant to sec_6015 in reaching these holdings the court has considered all arguments made and to the extent not mentioned concludes that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
